DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 July 2022 was filed after the mailing date of the patent application on 05 August 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 29, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest communicating a data transmission in accordance with a first configured grant configuration based at least in part on a configuration indication in the group downlink control information indicating the first configured grant configuration where the group downlink control information indicates to release a first configured grant corresponding to the first configured grant configuration subsequent to communicating the data transmission. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 16, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving control signaling that indicates the group downlink control information comprises a hybrid automatic repeat request (HARQ) field and further determining that the group downlink control information activates a semi-persistent resource or an uplink configured grant resource for a single initial transmission based at least in part on the control signaling indicating that the group downlink control information comprises the HARQ field. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 17, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving control signaling that indicates the group downlink control information does not include a hybrid automatic repeat request (HARQ) field and further determining that the group downlink control information activates a semi- persistent resource or an uplink configured grant resource for multiple transmissions based at least in part on the control signaling indicating that the group downlink control information does not include the HARQ field.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 18, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest communicating a data transmission in accordance with a first configured grant configuration based at least in part on a configuration indication in the group downlink control information indicating the first configured grant configuration and further receiving unicast downlink control information that deactivates a first configured grant corresponding to the first configured grant configuration subsequent to communicating the data transmission. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 19, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest communicating a data transmission in accordance with a first configured grant configuration based at least in part on a configuration indication in the group downlink control information indicating the first configured grant configuration and further receiving second group downlink control information that releases a first configured grant corresponding to the first configured grant configuration subsequent to communicating the data transmission. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 20, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving second group downlink control information that releases a semi- persistent resource corresponding to the first configured grant configuration after communicating a data transmission in accordance with a first configured grant and further transmitting an acknowledgement for the second group downlink control information in a resource of the group control channel that is radio resource control configured for the UE or indicated by UE-specific downlink control information within the second group downlink control information. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 23, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving the group downlink control information that comprises an indication for the plurality of UEs indicating a first delay between reception of a downlink grant and a downlink data reception corresponding to the downlink grant, a second delay between the data reception and feedback transmission for the data reception, a third delay between reception of an uplink grant and an uplink data transmission corresponding to the uplink grant, or any combination thereof. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 24, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving unicast downlink control information that comprises a first grant, the unicast downlink control information at least partially overlapping in time with the group downlink control information that comprises a second grant, wherein the data transmission is communicated in accordance with the first grant based at least in part on a number of symbols between a last symbol of a control channel that transports the unicast downlink control information and a first symbol indicated in the first grant or the second grant satisfies a threshold. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 25, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving unicast downlink control information that comprises a first grant, the unicast downlink control information at least partially overlapping in time with the group downlink control information that comprises a second grant, wherein the data transmission is communicated in accordance with the first grant based at least in part on a last symbol of the group control channel that transports the group downlink control information ending after a last symbol of a second control channel that transports the unicast downlink control information. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 26, while the prior art of record discloses, teaches, or suggests certain limitations of the independent claims, the prior art, either alone or in combination with another reference, does not disclose or suggest receiving unicast downlink control information that comprises a first grant, the unicast downlink control information at least partially overlapping in time with the group downlink control information that comprises a second grant; and identifying an error based at least in part on a number of symbols between a last symbol of a control channel that transports the unicast downlink control information and a first symbol indicated in the first grant, or the second grant not satisfying a threshold or based at least in part on a last symbol of the group control channel that transports the group downlink control information not ending after a last symbol of a second control channel that transports the unicast downlink control information, or both. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474